Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application is a regular application with PCT No. PCT/CN2019/107186 filed Sept. 23, 2019, priority foreign application filed on Mar.19, 2019.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The claimed invention is directed to non-statutory subject matter because the claim is directed to an abstract idea without significantly more.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea of itself; and mathematical relationships/formulas.  
In the instant case, the claims 1-18, claim a method for a short arc initial orbit determining, the method comprises steps of (e.g. claim 1)  “dividing an observation data into group …”;  “dividing a solution set of preliminary estimation …“; “generating a two-dimensional trajectory solution set  …”; and “using a trajectory optimization method … “ are directed towards certain methods of an idea of itself; and mathematical relationship/formulas which is considered to be an abstract idea.  
Step 2A-Prong 1 (judicial exception recited is YES), the claimed language encompasses the human thinking which falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.  
Step 2A-Prong 2 (Practical Application is NO) the claims claim for data processing with human thought which do not integrate on practicing the abstract idea.  Thus, the claims do not include limitations that are significantly more than the abstract idea because the claims do not include an improvement to another technology or technical field, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. 
Step 2B (Inventive Concept is NO) since the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Claims 10 thru claim 18 cite a computer-readable storage medium for storing computer program are generic computer software which cannot provide an inventive concept.  Therefore, the claim is not patent eligible.

Specification Objection
The disclosure is objected to because of the following informalities: The current application’s specification starts at [0007]-[0031] & [0045]-[0081] describes method steps of S1-S4, with sub-steps of S201-S202, S301-S302 & S401-S402 that not shown in any drawings.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1, cites “a preferable short arc initial orbit determining method …” is not sufficiently described in the specification.  It is not understood how and what matter “an observation data” is obtained, “a solution set” is divided, “a two-dimensional trajectory solution set” is generated, and “a trajectory optimization method” is used.  How is “a preferable short arc initial orbit” is determined.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-18 claims for “a preferable short arc initial orbit determining method …” but there is not any step how and what manner a preferable short arc initial orbit is determined.
Claim 3 cites for the observation data with symbols such as k, L, s1, s2, and etc. are not defined what they stand for.
Claim 6, cites “a k-means clustering method is used for clustering and Chauvenet’s- criterion discriminating method is adopted to eliminate abnormal data” is unclear.  The claim fails to define what the clustering method, the Chauvenet, and the criterion are?
Claim 8 cites some symbols and formulas which are unclear how the symbols (such as the quadratic polynomial fitting parameters, the image plane coordinates) are formed, obtained and observed.
Claims 10-18, cite (claim 10 e.g.)  “A computer-readable storage medium, wherein the computer-readable storage medium stores a computer program …executed by a processor, the short arc initial orbit determining method claimed in claim 1 is implemented.” is not clear how the processor obtaining information in claim 1.
 
Below are cited references that teach the claimed subject matter as best understood.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baun (20060238860) in view of Cheng (CN 104794268A).
Baun discloses a self-aligning telescope control system comprises an optical system 110, a communication circuit 128, a host system 130, and etc. (see Fig.1).
The telescope control system is configured to observing, obtaining, storing celestial objects information in space into database 136, diving the database into groups (see at least [0036, and identify the objects and their coordinates such as star, celestial, and etc. (see at least 0034]-[0035]+.
Baun fails to teach generating trajectory of the objects, and evaluating each trajectory, calculating number of orbits corresponding to the trajectory.
Chen discloses a method for generating a space object track using the spatial density distribution (see the abstract).  The method includes steps of generating trajectory of the objects, and evaluating each trajectory, calculating number of orbits corresponding to the trajectory (see at least step4 in the Chang’s description).
Based on the above findings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the features discloses of Baun with the feature taught by Reference Chen to yield the predictable result of a combined system and method for determining the orbit of objects.

Prior Arts Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kurien (20120093359) discloses a system tracking performing particularly object environment.  The system tracks orbit of the object with velocity, position, and etc. (see the summary section).
Lillestrand Robert (3290933) discloses a navigation system which measures the angular relationships between celestial bodies. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA X NGUYEN whose telephone number is (571)272-5217. The examiner can normally be reached M-F 5:30AM - 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JELANI SMITH can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGA X NGUYEN/Primary Examiner, Art Unit 3662